                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MONSTER ENERGY COMPANY,

               Plaintiff,                           Case No. 19-cv-07260

v.                                                  Judge Martha M. Pacold

                                                    Magistrate Judge Young B. Kim
ALI BLOCK STORE, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on January 14, 2020 [52], in

favor of Plaintiff Monster Energy Company (“MEC”) and against the Defendants Identified in

Schedule A in the amount of five hundred thousand dollars ($500,000) in trademark statutory

damages and one hundred thousand dollars ($100,000) in copyright statutory damages per

Defaulting Defendant, and MEC acknowledges payment of an agreed upon damages amount,

costs, and interest and desires to release this judgment and hereby fully and completely satisfy

the same as to the following Defendant:

               Defendant Name                                        Line No.
                Ali Block Store                                         1

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Dated this 21st day of February 2020.   Respectfully submitted,

                                        /s/ Allyson M. Martin
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law

                                        Attorneys for Plaintiff Monster Energy Company




                                           2
